Citation Nr: 0408987	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-05 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen the claim for entitlement to service 
connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision from a Special Processing Team of the Regional 
Office in Cleveland, Ohio (Cleveland RO).  During the 
pendency of this appeal, this case was transferred to the 
Regional Office in St. Petersburg, Florida (St. Petersburg 
RO).


FINDINGS OF FACT

1.	All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the VA.

2.	The veteran was denied service connection for bilateral 
hearing loss and tinnitus in an unappealed rating decision 
dated in October 1995.

3.	The RO in Muskogee, Oklahoma (Muskogee RO) found no new 
and material evidence to reopen the veteran's claim in the 
last rating action of record addressing the issue on any 
basis dated in July 1997; the veteran did not initiate an 
appeal upon notice of the denial of his claim.

4.	The evidence submitted since the July 1997 rating 
decision includes a VA examination report containing an 
opinion linking the veteran's hearing loss and tinnitus to 
his service; this evidence is neither cumulative nor 
redundant of contentions of record at the time of the July 
1997 decision and by itself or in connection with other 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.	The unappealed October 1995 rating decision denying 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.	The unappealed July 1997 rating decision denying service 
connection for bilateral hearing loss and tinnitus on the 
basis that no new and material evidence had been received is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

3.	New and material evidence has been received to reopen 
the claims of service connection for bilateral hearing and 
tinnitus.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a), 20.1105 (2001).

4.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's current bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2003).

5.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA; see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
without addressing the merits of this issue, in the present 
case, the Board finds the RO has satisfied its obligations 
under the VCAA, Pelegrini, supra and Quartuccio, supra.  The 
Board further finds that any failure on the RO's part to 
satisfy the requirements of the VCAA is harmless error, since 
the Board is granting the veteran's petition to reopen his 
claim as well as his claim for entitlement to service 
connection for bilateral hearing loss and tinnitus.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of 
the discussions in the July 2003, June 2001 and February 2001 
VCAA notification letters, December 2001 rating decision and 
February 2003 statement of the case (SOC).  These documents 
informed the veteran of the evidence necessary to establish 
entitlement to service connection for a bilateral hearing 
loss and tinnitus and of the regulations relevant to the 
adjudication of his case.  In addition, these documents 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA, Pelegrini, supra 
and Quartuccio, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA and private medical records as well as obtaining 
a VA examination of him.  

In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See VCAA, Pelegrini, supra and Quartuccio, supra.  Similarly, 
because the veteran's claim will be granted, no useful 
purpose would be served by remanding this case pursuant to 
the recent holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The 
veteran, therefore, is not prejudiced by appellate review and 
the Board can issue a final decision.

II. New and Material Evidence

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court also has held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  This analysis has been completed in Section I.  
As set forth in Section I, any failure on the part of the RO 
to satisfy its duty to assist the veteran under the VCAA is 
harmless since the Board is reopening the veteran's claim for 
service connection for bilateral hearing loss and tinnitus as 
well as granting the veteran entitlement to service 
connection on these issues.

Under 38 C.F.R. § 3.156(a), for claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, new evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

A review of the claims file reveals that the Board denied the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus in a decision dated in October 1995.  The 
veteran did not appeal this decision and it became final.  
The veteran submitted additional information in support of 
his claim for entitlement to bilateral hearing loss and 
tinnitus.  In a rating decision dated in July 1997 the RO 
denied entitlement to service connection for this condition 
because it found new and material evidence had not been 
received sufficient to reopen his claim.  The veteran did not 
appeal this decision and it became the last final decision to 
address this issue on any basis.  

Therefore, to determine whether the evidence received since 
this rating decision is new and material, it must be compared 
with the evidence received prior to the July 1997 rating 
decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

Evidence of record at the time of the July 1997 rating 
decision consisted of service medical records, VA examination 
reports dated in September 1995 and May 1997, and a report 
from "Ear Scan Hearing;" and the veteran's written 
arguments.  The RO denied the veteran's claim in a July 1997 
rating decision; the veteran did not appeal. 

The Board finds that new and material evidence has been 
received to reopen the claim.  Evidence received since the 
July 1997 rating decision consists of VA outpatient treatment 
records; two letters from a VA examiner dated in March 2001 
and January 2002 that link the veteran's hearing loss to his 
service; and a VA examination report dated in February 2003 
that links the veteran's hearing loss to his service.  
Significantly, the Board finds these documents to be new and 
material because they indicate a nexus between the veteran's 
current hearing loss and tinnitus and his service.  As a 
result, the evidence is neither cumulative nor redundant of 
evidence previously of record and is material to the question 
of whether the veteran's current hearing loss and tinnitus is 
related to his service.  Therefore, the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a) (2001).  
Accordingly, the claim is reopened. 38 U.S.C.A. § 5108 
(2001).

Because the veteran's claim will be granted, no useful 
purpose would be served by remanding the veteran's case for 
adjudication on the merits by the RO.  

III. Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002). Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2003).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service. 
38 C.F.R. § 3.303(d) (2003).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  If the weight of the evidence is against the 
appellant's claim, however, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater.  38 C.F.R. § 3.385 (2003).  Impaired hearing is also 
considered a disability when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

Upon the veteran's entrance into the service, in February 
1943, he underwent a hearing test that showed hearing of 
20/20 in each ear.  During his service, the veteran worked as 
an auto mechanic, truck driver and a cannoneer.  He claims 
that, as a result of this assignment, he was exposed to loud 
noises, including artillery, shelling and bombs.  He also 
claimed that a 105mm gun exploded near him causing his ears 
to buzz, ring and bleed, but that he did not seek medical 
treatment because he was involved in combat.  The veteran's 
Honorable Discharge Record confirms that he was a cannoneer, 
truck drive and automechanic.  His Form 53-55 also confirms 
that he served in New Guinea and the Philippines.  

The veteran separated from service in January 1946.  His 
separation examination report includes the results of a 
hearing test, whispered voice, which indicated the veteran's 
hearing was 15/15 in each ear.  It also indicated that upon 
discharge the veteran had: (1) malaria and (2) fungus of the 
right ear.

Following his separation from service the veteran was service 
connected for right ear fungus, to which a noncompensable 
disability rating was assigned.  In July 1995, the veteran 
veteran submitted an audiometric test dated in July 1995.  
The results of the audiometric examination, which measured 
the veteran's hearing in pure tone thresholds, in decibels, 
are set forth below:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
65
70
LEFT
60
70
65
75
80

The veteran was afforded a VA audiometric examination in 
September 1995.  The results of the audiometric examination, 
which measured the veteran's hearing in pure tone thresholds, 
in decibels, are set forth below:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
60
75
LEFT
80
70
65
75
95

In addition, a speech audiometric examination revealed the 
veteran's speech recognition ability to be 80 percent in the 
right ear and 46 percent in the left ear.  

The examiner noted the veteran reported increased tinnitus in 
the left ear in the past 2-3 months.  Furthermore, the 
examiner indicated the veteran had moderate to severe 
sensorineural hearing loss above 1,000 Hz in the right ear 
and moderately severe to profound hearing loss in the left 
ear.  The veteran reported a history of acoustic trauma.

The claims file contains an audiometric evaluation dated in 
May 1997.  The results of the audiometric examination, which 
measured the veteran's hearing in pure tone thresholds, in 
decibels, are set forth below:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
65
LEFT
80
70
65
75
105

In addition, a speech audiometric examination revealed the 
veteran's speech recognition ability to be 92 percent in the 
right ear and 32 percent in the left ear.  

The examiner noted the veteran felt that his tinnitus started 
in the service, as did some slight hearing loss.  The 
examiner concluded the results indicated a moderate to 
moderately severe sensory neural hearing loss above 1,000 Hz 
in the right ear and moderate severe to profound sensory 
neural hearing loss in the left ear, with a positive history 
of long-standing tinnitus in the left ear.

The claims file contains two letters from the VA physician 
treating the veteran's hearing condition dated in March 2001 
and January 2002.  These letters contain the examiners 
opinion that it is "likely [the veteran's] current hearing 
problem is related to his noise exposure while in service."

Finally the claims file contains a VA examination report 
dated in February 2003.  The examiner noted the veteran is 
currently service connected for an ear infection and malaria.  
She further noted the veteran was treated with a known 
"ototoxic" [Atabrine] for his malaria.  The veteran also 
reported that his hearing problems started in the service 
after a large "explosion" after which he had "significant 
bleeding and subsequent infection of his ear."

The results of the audiometric examination, which measured 
the veteran's hearing in pure tone thresholds, in decibels, 
are set forth below:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
65
65
LEFT
90
90
80
95
95

In addition, a speech audiometric examination revealed the 
veteran's speech recognition ability to be 88 percent in the 
right ear and 32percent in the left ear.  
The examiner noted the results indicate a "bilateral, 
completely asymmetrical sensorineural hearing loss-sloping, 
mild to severe in the right ear and fairly flat, severe to 
profound in the left ear.  The examiner indicated that it was 
impossible to render an opinion as to what part of the 
veteran's hearing loss was due to military noise exposure as 
opposed to other causes.  However, she stated that it was 
"as likely as not that the patient's present hearing loss, 
in both ears, is as likely as not related to his military 
service not only to his history of noise exposure in the 
service with bleeding perforation in the left ear, but to the 
history of being treated for malaria with what have been 
[sic] known as ototoxic medications at that time."

The evidence set forth above, while not conclusive, does not 
dissociate the veteran's hearing loss from his service.  
Moreover, the evidence of record shows that it is as likely 
than not that the acoustic trauma that caused, or contributed 
to, the veteran's hearing loss was associated with service.  
The Board finds the veteran's statements as well as his 
service records to be satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, 
that the veteran was engaged in combat with the enemy during 
the time of his injury even if there is no official record of 
the incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003); see also VAOPGCPREC 12-99 (October 1999).  
Specifically, the veteran's "Separation Qualification 
Record," shows that the veteran was awarded an invasion 
arrowhead and three bronze battle stars.  Similarly, the 
veteran's "Honorable Discharge" paperwork indicates he 
participated in battles and campaigns in New Guinea and the 
Southern Philippines. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the most recent audiometric 
findings, obtained from a February 2003 VA audiometric 
examination, establish that the veteran has a bilateral 
hearing loss disability under 38 C.F.R. § 3.385 (2003).  In 
addition, the February 2003 VA examination report also 
provides a link between the veteran's ear condition and his 
service.  

Affording the veteran the benefit of reasonable doubt, the 
Board concludes that the veterans hearing loss is causally 
related to acoustic trauma sustained during military service, 
and entitlement to service connection for bilateral hearing 
loss is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert, 1 Vet. App. at 49.  

ORDER

New and material evidence relating to the claim for service 
connection for bilateral hearing loss and tinnitus having 
been received, the claims are reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



